Hines, J.
(After stating the foregoing facts.)
We concede that the Chatham Chemical Company does not stand upon the footing of an innocent purchaser for value, without notice of the right of the trustee in bankruptcy, and of any right which a purchaser at the trustee’s sale might acquire to these lands and the crops growing thereon at the trustee’s sale, after the trustee had succeeded in cancelling the fraudulent conveyance by the husband to his wife of these lands and the sale thereof by the trustee and the purchase thereof by the Yidalia Chemical Company. The Chatham Chemical Company took its mortgage on these crops pending the proceeding by the trustee in bankruptcy in the bankrupt court. This was general notice of any equity or claim of the trustee in and to these lands from the time this proceeding was filed and docketed. As the same seems to have been duly prosecuted and not to have been collusive, the Chatham Chemical Company, which took its mortgage pending this suit, is affected by the decree rendered therein. Civil Code (1910), § 4533. So this company could set up no lien upon the crops growing upon the lands upon the theory that it took its mortgage upon these lands when the legal title thereto was in the wife. It was charged with lis pendens notice of the claim of title to these lands by the trustee, and took its mortgage upon these crops subject to any rights which the trustee had, or a purchaser from him might acquire, to these lands or the crops growing thereon.
*279The Vidalia Chemical Company claims title to the crops grown on these lands during the year 1924, under and by virtue of its purchase of these lands at the trustee’s sale in bankruptcy. The trustee succeeded in having the conveyance of these lands by the bankrupt to his wife set aside and cancelled upon the ground that the conveyance was made by the husband to the wife to delay, hinder, and defraud his creditors, and that the wife took with notice of the husband’s intention. After obtaining a decree of cancellation, the trustee, under a proper order of court, sold these lands as the property of the bankrupt husband, and they were bought by the Vidalia Chemical Company. This sale took place on September 2, 1924. Did that sale convey to this company any title to these crops ? The act of August 21, 1922 (Acts 1922, p. 114), declares “That . . all crops, matured or unmatured, shall be and the same hereby are declared to be personalty.” Since the passage of that act, all crops in this State are personalty, and do not pass to purchasers at judicial sales of lands on which they are growing. This being so, the Vidalia Chemical Company acquired no title to, or interest in, these crops under its purchase of these lands at the sale thereof by the trustee in bankruptcy. All that the Vidalia Chemical Company acquired was title to the lands. It did not get any title to, lien on, or interest in these crops.
The trustee in bankruptcy, in his proceeding to have set aside and cancelled the deed from the husband to the wife, did not set up, so far as the record discloses, any claim to mesne profits from these lands while possessed and enjoyed by the wife, and did not seek to recover such mesne profits. The Vidalia Chemical Company did not acquire any title to or interest in the mesne profits from these lands while so possessed and used by the wife, and for this reason can not set up and enforce any claim thereto in the present proceeding. All that company can claim would be rent for these lands after it acquired title, and during the period when the receiver was in possession of these lands, harvesting and removing the crops therefrom. Want of valid title in the mortgagor to the premises on which these crops were grown, and title in the trustee in bankruptcy, who was not a party to this suit, would not bar an action foreclosing and enforcing the mortgage of the Chat-ham Chemical Company on these crops. James G. Wilson Manu*280facturing Co. v. Chamberlin-Johnson-DuBose Co., 140 Ga. 593 (79 S. E. 465). It is no concern of the Vidalia Chemical Company that the wife did not have valid title to these lands as against the creditor of her husband. The Vidalia Chemical Company could not set up want of such title in the wife, to defeat the claim of the mortgagee to the crops embraced in the wife’s mortgage to it.
Applying the above principles, the trial judge erred in awarding the whole of the proceeds of these crops, less the expenses of the receivership, to the' Vidalia Chemical Company. He should have awarded only so much of these proceeds to that company as would yield to it a fair rent for these lands during the period beginning September 2, 1924, when that company became the purchaser of these lands at the trustee’s sale, and ending when the receiver had finished harvesting and removing the crops of the year 1924 from these lands.

Judgment reversed.


All the Justices concur, except